DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

This office action is in response to the amendment filed 4/1/2022.
Claims 1, 9, 17 have been amended.
Claims 1, 3-5, 7-9, 11-13, 15-17, 19-21, and 23-27 are currently pending and have been examined.

Claim Objections

Claims 1, 9,  and 17 are objected to because of the following informalities:  The examiner finds the claim language surrounding the electronic device to be confusing. First it is referred to as “an electronic device of a user” and referred to as “said electronic device” in the second receiving step. Then it is referred to as “said electronic device of said user” and “wherein said electronic device of said user is a user device”  in the communicating step. Then it is referred to as “said user device” in the scanning, and third receiving steps. While technically this may no longer rise to the level of 112b, it is unnecessarily confusing. The examiner recommends either referring to it simply as “a user device” and then referring to it as “the user device” to avoid the confusing claim language. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-9, 11-13, 15-17, 19-21, and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed toward a method (claim 1), non-transitory machine readable storage (claim 9) and a system (claim 17).Thus the claims fall within the four statutory categories of patentable subject matter.
Step 2A prong 1: Claims 1, 9, and 17 recite virtually identical limitations. Claim 17 will be held representative for the analysis regarding abstract concepts. Each claim’s additional elements will be evaluated below. When evaluated individually and as an ordered combination, the claim limitations are directed to certain methods of organizing human activities, namely commercial interactions in the form of sales activities or behaviors. The claims recite a process for distributing and verifying coupons. A unique code for each coupon is generated and stored by a first entity. A user is verified and receives the coupons associated with the unique codes based on their credentials and promotional activities. The user scans the coupons and the unique codes are provided to the merchant by the first entity. The user receives the set of unique codes corresponding to the coupons from the merchant and provides them to the first entity. The coupons are verified by the first entity and payment is arranged for the merchant for the value of the coupons. 
The following limitations when considered individually and as an ordered combination recite limitations which are considered as merely descriptive of abstract concepts:
receive one or more coupons by said first entity from a manufacturer; generate, by said first entity, a corresponding secure unique code for each of the one or more coupons; store, by said first entity, the generated secure unique code, wherein said first entity is operable to redeem coupons at a point of sales of a retail merchant; receive, by said first entity, user credentials from a user after said user credentials are input; verify, by said first entity, the received user credentials; communicate, to said user, one or more coupons received by said first entity from said manufacturer for display to said user based on the verified user credentials and one or more promotional activities performed by said user, wherein each of the one or more coupons is associated with a corresponding secure unique code generated by said first entity; scan, at said point of sales for redemption by said retail merchant, a subset of coupons of the one or more coupons displayed by said user; in response to redemption of the subset of coupons by said user, transmit, by said first entity to said retail merchant, the corresponding secure unique code for each coupon of said redeemed subset of coupons; receive, from said user, a set of secure unique codes input by the user for redemption of said redeemed subset of coupons, said set of secure unique codes sent to the user by said retail merchant; verify said redeemed subset of coupons, based on said generated secure unique code corresponding to each coupon of said redeemed subset of coupons; and schedule payment associated with a monetary value of each coupon of said redeemed subset of coupons to the retail merchant, based on said verification.
The following dependent claim limitations, when considered both individually and as an ordered combination, are considered as merely descriptive of abstract concepts.
comprising storing one or more of: said received coupons from said manufacturer, said generated secure unique codes corresponding to each coupon of said subset of coupons, and/or a user’s credentials  (claims 3, 11, 19)  comprising verifying said stored user’s credentials prior to communicating said one or more coupons from said first entity to said user (claims 4, 12, 20) comprising communicating said one or more coupons to said user based on said verification of said stored user’s credentials (claims 5, 13, 21) wherein said retail merchant is operable to associate said redeemed subset of coupons with a corresponding one of said stored generated secure unique codes (claims 7, 15, 23) comprising managing delivery of said one or more coupons to said user based on one or more of: a number of said one or more coupons redeemed, an expiration date of said one or more coupons, and/or a number of said generated secure unique codes entered by the user (claims 8, 16, 24) wherein said set of secure unique codes for redemption of said subset of coupons is manually entered by said user (claims 25, 26, 27)
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the following additional elements: mobile marketing device comprising a communications interface configurable to communicate using a plurality of wireless communication protocols (claim 1), electronic device of a user/user deivce, a non-transitory machine-readable storage having stored thereon, a computer program having at least one code section for mobile marketing, the at least one code section being executable by a machine (claim 9), one or more processors and/or circuits for use in a mobile marketing device, said one or more processors and/or circuits comprising a communications interface configurable to communicate using a plurality of wireless communications protocols (claim 17), and a mobile application (claims 5, 13, and 21). When considered both individually and as an ordered combination, the additional elements including the mobile marketing device comprising a communications interface configurable to communicate using a plurality of wireless communication protocols (claim 1), electronic device of a user/user device, a non-transitory machine-readable storage having stored thereon, a computer program having at least one code section for mobile marketing, the at least one code section being executable by a machine (claim 9), one or more processors and/or circuits for use in a mobile marketing device, said one or more processors and/or circuits comprising a communications interface configurable to communicate using a plurality of wireless communications protocols (claim 17) amount to generic computing devices used as a tool to implement the abstract idea (See spec paragraph [0018]). Further, the additional elements including the computing devices and mobile application, when considered both individually and as an ordered combination, merely provide a general link to a particular technological environment (i.e. mobile computing) (See MPEP 2106.04 (d) I and subsequently MPEP 2106.05 (f), 2106.05 (h)). Accordingly, the additional elements do impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly as noted above with regard to practical application, when considered individually and as an ordered combination the additional elements merely amount to using generic computing devices as a tool to implement the abstract idea and provide a general link to a mobile computing environment. (See MPEP 2016.05 A) As a result the claims are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5. 7-9, 11-13, 15-17, 19-21, and 23-27 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Rajan et al. (US 20090076912), in view of Lubow et al (US 2004/0117250), in view of Swartz et al. (US 20030132298), in view of Bryant (US 20100280873), and further in view of Paul et al. (US 20040140361). 
Independent Claim 1:
Rajan discloses 
a method for mobile marketing, the method comprising: 
in a mobile marketing device comprising a communications interface configurable to communicate using a plurality of wireless communications protocols (see [0049, 0073, 0095] protocols):
~communicating, by said mobile marketing device to an electronic device of a user, one or more coupons received by said mobile marketing device from said manufacturer for display on said electronic device of said user based on the verified user credentials and one or more promotional activities performed by said user, wherein said electronic device of said user is a user device;

 (see Rajan…[0102], FIG. 5…where mobile device 504 receives mobile marketing information such as ads and DMCs (dynamic mobile coupons), which can be shared among other mobile users, traded, etc. which makes device 504 a mobile marketing device (MMD))
(see Rajan …[0098] which discloses that the source of the DMC is from manufacturers)
(see Rajan [0078, 0128], FIG. 3, where sharing and transferring of DMCs is discussed between MMDs 302, 304)
scanning by said mobile marketing device  at said point of sales, for redemption by a retail merchant, a subset of coupons of the one or more coupons displayed by said user device 
(see Rajan …[0040]… where scanning of mobile coupons by other devices ( [0120] a stand-alone device (e.g., an unobtrusive transceiver device located at a retail store, a checkout counter, a poster, billboard or like advertisement, or a combination thereof or of the like) is discussed. According to one or more other aspects, a coupon management application can couple to other electronic devices that maintain product price/cost/compensation information or facilitate mobile device-related transactions. In at least one aspect, the coupon management application can present DMC ID information pertaining to a mobile coupon on a user interface display for optical scanning by such other electronic devices
(see [0042] where users loyalty cards are coupled, thereby contemplating the coupling of sets of coupons (loyalty coupons)  see Rajan [0089] In addition to the foregoing, mobile device 402 can include a redemption module 424. The redemption module 424 can be configured to facilitate redeeming a DMC in conjunction with a transaction. In some aspects, the redemption module 424 can provide mobile coupon-related information to other devices. For instance, the redemption module 424 can provide a visual indication (e.g., a bar code displayed on a user interface display) and/or auditory indication (e.g., an auditory sequence associated with a DMC, a spoken name or ID of the DMC, etc.) of a unique ID of a DMC on the output module 422. Such indication can be utilized by a redemption entity (e.g., a point of sale device) to identify the DMC.)
verifying said redeemed subset of coupons, based on said generated secure unique code corresponding to each coupon of said redeemed subset of coupons
(see Rajan …[0112] which discloses DMC redemption and verification by ascertaining user set of mobile coupons associated with a user profile)
Rajan does not disclose 
receiving one or more coupons by said mobile marketing device from a manufacturer;
generating, by said mobile marketing device, a corresponding secure unique code for each of the one or more coupons;
storing, by said mobile marketing device, the generated secure unique code;
~wherein said mobile market device is operable to redeem coupons at a point of sales of a retail merchant;
~receiving, by said mobile marketing device, user credentials from an electronic device of a user after said user credentials are input at said electronic device;
~verifying, by said mobile marketing device, the received user credentials;
receiving, by the mobile marketing device from said user device, a set of secure unique codes input by the user on said user device for redemption of said subset of coupons, said set of secure unique codes sent to the user device by said retail merchant 
in response to redemption of the subset of coupons by said user, transmitting, by said mobile marketing device to said retail merchant, the corresponding secure unique code for each coupon of said redeemed subset of coupons 
scheduling payment associated with a monetary value of each of said redeemed subset of coupons to the retail merchant, based on said verification.
Lubow teaches
scheduling payment associated with a monetary value of each coupon of said redeemed subset of coupons to the retail merchant, based on said verification
(The coupon issuer might select from monthly, weekly, daily or other time intervals to receive informational reports and schedule reimbursement payments to the merchants., see [0037]).
Therefore, from the teaching of Lubow, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan to include the above claim element as taught by Lebow in order to compensate retailers for accepting manufacturer coupons during sale transactions.
Swartz teaches
receiving, by the mobile marketing device from said user device, a set of secure unique codes input by the user on said user device for redemption of said subset of coupons, said set of secure unique codes sent to the user device by said retail merchant 
(see Swartz [0175], FIG. 9 which discloses scanning of multiple items in a store and the secure coupon barcodes are redeemed at a coupon redemption center…” if the coupon is provided with a machine coded label, e.g., a bar code, it may be scanned with a portable terminal which will register the coupon on the system and apply it to a previously scanned or subsequently scanned item. Besides providing information about the product and the amount of discount, the machine coded label on the coupon could include other information used by manufacturers and marketing firms. This pre -scanning of coupons may be performed by a customer at the store“)
in response to redemption of the subset of coupons by said user, transmitting, by said mobile marketing device to said retail merchant, the corresponding secure unique code for each coupon of said redeemed subset of coupons 
(see Swartz [0175], FIG. 9 which discloses scanning of multiple items in a store and the secure coupon barcodes are redeemed at a coupon redemption center…” if the coupon is provided with a machine coded label, e.g., a bar code, it may be scanned with a portable terminal which will register the coupon on the system and apply it to a previously scanned or subsequently scanned item. Besides providing information about the product and the amount of discount, the machine coded label on the coupon could include other information used by manufacturers and marketing firms. This pre -scanning of coupons may be performed by a customer at the store“)
Therefore, from the teaching of Swartz, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow to include the above claim element as taught by Swartz in order to offer shoppers portable access to coupons while shopping.
Bryant teaches
receiving one or more coupons by said mobile marketing device from a manufacturer;
(see Bryant.. [0087] and FIGS 4, 6, 10, 11 discuss manufacturer coupons being sent to PDA, cell phones (102 of FIG. 6), and 1040 of FIG 10…”Application buttons 1140 allows user searches 1150 based on product, manufacturer, amount of discount, or expiration date of offers. The webpage application 1130 returns coupon data found in the search 1160 to server 370. Coupon data that is returned by webpage application 1130 may be stored in consumer's reserved area 1120, sent directly to consumer's personal computer 310 or sent directly to scanning device 100”).
generating, by said mobile marketing device, a corresponding secure unique code for each of the one or more coupons;
storing, by said mobile marketing device, the generated secure unique code;
(See Bryant …[0081]… “FIG. 9 shows how manufacturer's rebates or other offers that are not redeemable at the point of sale are redeemed using scanning device 100. Consumer 350 inputs personal information into PDA 102 of scanning device 100 at step 900. Personal information may be name, address, phone number, or other identifying information. Data from offers are entered into scanning device 100 at step 902. Offers may be paper or electronic and are stored in coupon database of scanning device 100
… At step 905, PDA 102 of scanning device creates a master barcode of all offers to be redeemed [from a set of secure codes entered at step 902] and consumer's 350 personal information”).
Therefore, from the teaching of Bryant, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow and Swartz to include the above claim element as taught by Bryant in order to allow users to allow users a measure of control with coupons received from manufacturers.
Paul teaches
~wherein said mobile market device is operable to redeem coupons at a point of sales of a retail merchant;
~receiving, by said mobile marketing device, user credentials from an electronic device of a user after said user credentials are input at said electronic device;
~verifying, by said mobile marketing device, the received user credentials;
(see Paul [0086, 0093] and FIG. 2…[0093] discusses coupon redemption by the scanner [mobile marketing device] via “all barcodes scanned and saved in the portable scanner are read by the integration software through the portable scanner and retail store docking station. These read barcodes are transmitted to in-store server 240 either through POS terminal 235 or DCM 225. Similarly, all barcodes read by store scanner/scale 215 from paper coupons (e.g., CBC 212) and product purchases (e.g., PBC 211) are also routed to in-store server 240 either through POS terminal 235 or DCM 225. Also, all manually entered data through POS keyboard 218 from paper coupons (e.g., CBC 212) and product purchases (e.g., PBC 211) are also routed to in-store server 240 either through POS terminal 235 or DCM 225 “, [0086] discusses user verification [credentials] for redemption purposes via “When portable scanner 210 is properly connected and a communication between scanner 210 and the PSS 200 is established, the I/R software will first identify the registered customer and access their customer files (blocks 500 & 515). Even if a registered customer of the PSS 200 is identified through other means (such as their phone number or last name entered through a key board or swiping a loyalty card etc.), the I/R software will identify registered customer and access their customer files (blocks 505 & 515). The I/R software will retrieve CBCs saved in customer account within in-store server 240 or DBS 265 and transmit the barcodes to either DCM 220, POS terminal 235, in-store server 240 or central server 290“).
Therefore, from the teaching of Paul, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow, Swartz and Bryant to include the above claim element as taught by Bryant in order to leverage the use of mobile marketing devices such as scanners for offer management in stores.
Independent Claim 9:
Rajan discloses 
a non-transitory machine-readable storage having stored thereon, a computer program having at least one code section for mobile marketing, the at least one code section being executable by a machine for causing the machine to perform steps comprising: 
in a mobile marketing device comprising a communications interface configurable to communicate using a plurality of wireless communications protocols (see [0037] protocols):
communicating, by the mobile marketing device to an electronic device of a user, one or more coupons received by said mobile marketing device from said manufacturer for display on said electronic device of said user based on verified user credentials and one or more promotional activities performed by said user, wherein said electronic device of said user is a user electronic device;
(see Rajan…[0102], FIG. 5…where mobile device 504 receives mobile marketing information such as ads and DMCs (dynamic mobile coupons), which can be shared among other mobile users, traded, etc. which makes device 504 a mobile marketing device (MMD))
(see Rajan …[0098] which discloses that the source of the DMC is from manufacturers)
(see Rajan [0078, 0128], FIG. 3, where sharing and transferring of DMCs is discussed between MMDs 302, 304)
wherein each of the one or more coupons is associated with a corresponding secure unique code generated by said mobile marketing device
(see Rajan …[0089], FIG. 4… mobile device 402 can include a redemption module 424. The redemption module 424 can be configured to facilitate redeeming a DMC in conjunction with a transaction. In some aspects, the redemption module 424 can provide mobile coupon-related information to other devices. For instance, the redemption module 424 can provide a visual indication (e.g., a bar code displayed on a user interface display) and/or auditory indication (e.g., an auditory sequence associated with a DMC, a spoken name or ID of the DMC, etc.) of a unique ID of a DMC on the output module 422).
scanning by said mobile marketing device  at a point of sales, for redemption by a retail merchant, a subset of coupons of the one or more coupons displayed by said user device 
(see Rajan …[0040]… where scanning of mobile coupons by other devices ( [0120] a stand-alone device (e.g., an unobtrusive transceiver device located at a retail store, a checkout counter, a poster, billboard or like advertisement, or a combination thereof or of the like) is discussed. According to one or more other aspects, a coupon management application can couple to other electronic devices that maintain product price/cost/compensation information or facilitate mobile device-related transactions. In at least one aspect, the coupon management application can present DMC ID information pertaining to a mobile coupon on a user interface display for optical scanning by such other electronic devices
(see [0042] where users loyalty cards are coupled, thereby contemplating the coupling of sets of coupons (loyalty coupons)  see Rajan [0089] In addition to the foregoing, mobile device 402 can include a redemption module 424. The redemption module 424 can be configured to facilitate redeeming a DMC in conjunction with a transaction. In some aspects, the redemption module 424 can provide mobile coupon-related information to other devices. For instance, the redemption module 424 can provide a visual indication (e.g., a bar code displayed on a user interface display) and/or auditory indication (e.g., an auditory sequence associated with a DMC, a spoken name or ID of the DMC, etc.) of a unique ID of a DMC on the output module 422. Such indication can be utilized by a redemption entity (e.g., a point of sale device) to identify the DMC.)
verifying said redeemed subset of coupons, based on said generated secure unique code corresponding to each coupon of said redeemed subset of coupons
(see Rajan …[0112] which discloses DMC redemption and verification by ascertaining user set of mobile coupons associated with a user profile)
Rajan does not disclose 
receiving one or more coupons by said mobile marketing device from a manufacturer;
generating, by said mobile marketing device, a corresponding secure unique code for each of the one or more coupons;
storing, by said mobile marketing device, the generated secure unique code;
~wherein said mobile market device is operable to redeem coupons at a point of sales of a retail merchant;
~receiving, by said mobile marketing device, user credentials from an electronic device of a user after said user credentials are input at said electronic device;
~verifying, by said mobile marketing device, the received user credentials;
scheduling payment associated with a monetary value of each of said redeemed subset of coupons to the retail merchant, based on said verification.
receiving, by the mobile marketing device from said user device, a set of secure unique codes input by the user on said user device for redemption of said subset of coupons, said set of secure unique codes sent to the user device by said retail merchant 
in response to redemption of the subset of coupons by said user, transmitting, by said mobile marketing device to said retail merchant, the corresponding secure unique code for each coupon of said redeemed subset of coupons.
Lubow teaches
scheduling payment associated with a monetary value of each coupon of said redeemed subset of coupons to the retail merchant, based on said verification
(The coupon issuer might select from monthly, weekly, daily or other time intervals to receive informational reports and schedule reimbursement payments to the merchants., see [0037]).
Therefore, from the teaching of Lubow, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan to include the above claim element as taught by Lebow in order to compensate retailers for accepting manufacturer coupons during sale transactions.
Swartz teaches
receiving, by the mobile marketing device from said user device, a set of secure unique codes input by the user on said user device for redemption of said subset of coupons, said set of secure unique codes sent to the user device by said retail merchant 
(see Swartz [0175], FIG. 9 which discloses scanning of multiple items in a store and the secure coupon barcodes are redeemed at a coupon redemption center…” if the coupon is provided with a machine coded label, e.g., a bar code, it may be scanned with a portable terminal which will register the coupon on the system and apply it to a previously scanned or subsequently scanned item. Besides providing information about the product and the amount of discount, the machine coded label on the coupon could include other information used by manufacturers and marketing firms. This pre -scanning of coupons may be performed by a customer at the store“)
in response to redemption of the subset of coupons by said user, transmitting, by said mobile marketing device to said retail merchant, the corresponding secure unique code for each coupon of said redeemed subset of coupons 
(see Swartz [0175], FIG. 9 which discloses scanning of multiple items in a store and the secure coupon barcodes are redeemed at a coupon redemption center…” if the coupon is provided with a machine coded label, e.g., a bar code, it may be scanned with a portable terminal which will register the coupon on the system and apply it to a previously scanned or subsequently scanned item. Besides providing information about the product and the amount of discount, the machine coded label on the coupon could include other information used by manufacturers and marketing firms. This pre -scanning of coupons may be performed by a customer at the store“)

Therefore, from the teaching of Swartz, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow to include the above claim element as taught by Swartz in order to offer shoppers portable access to coupons while shopping.
Bryant teaches
receiving one or more coupons by said mobile marketing device from a manufacturer;
(see Bryant.. [0087] and FIGS 4, 6, 10, 11 discuss manufacturer coupons being sent to PDA, cell phones (102 of FIG. 6), and 1040 of FIG 10…”Application buttons 1140 allows user searches 1150 based on product, manufacturer, amount of discount, or expiration date of offers. The webpage application 1130 returns coupon data found in the search 1160 to server 370. Coupon data that is returned by webpage application 1130 may be stored in consumer's reserved area 1120, sent directly to consumer's personal computer 310 or sent directly to scanning device 100”).
generating, by said mobile marketing device, a corresponding secure unique code for each of the one or more coupons;
storing, by said mobile marketing device, the generated secure unique code;
(See Bryant …[0081]… “FIG. 9 shows how manufacturer's rebates or other offers that are not redeemable at the point of sale are redeemed using scanning device 100. Consumer 350 inputs personal information into PDA 102 of scanning device 100 at step 900. Personal information may be name, address, phone number, or other identifying information. Data from offers are entered into scanning device 100 at step 902. Offers may be paper or electronic and are stored in coupon database of scanning device 100
… At step 905, PDA 102 of scanning device creates a master barcode of all offers to be redeemed [from a set of secure codes entered at step 902] and consumer's 350 personal information”).
Therefore, from the teaching of Bryant, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow and Swartz to include the above claim element as taught by Bryant in order to allow users to allow users a measure of control with coupons received from manufacturers.
Paul teaches
~wherein said mobile market device is operable to redeem coupons at a point of sales of a retail merchant;
~receiving, by said mobile marketing device, user credentials from an electronic device of a user after said user credentials are input at said electronic device;
~verifying, by said mobile marketing device, the received user credentials;
(see Paul [0086, 0093] and FIG. 2…[0093] discusses coupon redemption by the scanner [mobile marketing device] via “all barcodes scanned and saved in the portable scanner are read by the integration software through the portable scanner and retail store docking station. These read barcodes are transmitted to in-store server 240 either through POS terminal 235 or DCM 225. Similarly, all barcodes read by store scanner/scale 215 from paper coupons (e.g., CBC 212) and product purchases (e.g., PBC 211) are also routed to in-store server 240 either through POS terminal 235 or DCM 225. Also, all manually entered data through POS keyboard 218 from paper coupons (e.g., CBC 212) and product purchases (e.g., PBC 211) are also routed to in-store server 240 either through POS terminal 235 or DCM 225 “, [0086] discusses user verification [credentials] for redemption purposes via “When portable scanner 210 is properly connected and a communication between scanner 210 and the PSS 200 is established, the I/R software will first identify the registered customer and access their customer files (blocks 500 & 515). Even if a registered customer of the PSS 200 is identified through other means (such as their phone number or last name entered through a key board or swiping a loyalty card etc.), the I/R software will identify registered customer and access their customer files (blocks 505 & 515). The I/R software will retrieve CBCs saved in customer account within in-store server 240 or DBS 265 and transmit the barcodes to either DCM 220, POS terminal 235, in-store server 240 or central server 290“).
Therefore, from the teaching of Paul, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow, Swartz and Bryant to include the above claim element as taught by Bryant in order to leverage the use of mobile marketing devices such as scanners for offer management in stores.
Independent Claim 17:
Rajan discloses 
a system for mobile marketing, the system comprising: 
one or more processors and/or circuits for use in a mobile marketing device, said one or more processors and/or circuits comprising a communications interface comprising a communications interface configurable to communicate using a plurality of wireless communications protocols (see [0037] protocols):
communicate to an electronic device of a user, one or more coupons received by said mobile marketing device from a manufacturer;
(see Rajan…[0102], FIG. 5…where mobile device 504 receives mobile marketing information such as ads and DMCs (dynamic mobile coupons), which can be shared among other mobile users, traded, etc. which makes device 504 a mobile marketing device (MMD))
(see Rajan …[0098] which discloses that the source of the DMC is from manufacturers)
(see Rajan [0078, 0128], FIG. 3, where sharing and transferring of DMCs is discussed between MMDs 302, 304)
wherein each of the one or more coupons is associated with a corresponding secure unique code generated by said mobile marketing device and wherein said electronic device of said user is a user device
(see Rajan …[0089], FIG. 4… mobile device 402 can include a redemption module 424. The redemption module 424 can be configured to facilitate redeeming a DMC in conjunction with a transaction. In some aspects, the redemption module 424 can provide mobile coupon-related information to other devices. For instance, the redemption module 424 can provide a visual indication (e.g., a bar code displayed on a user interface display) and/or auditory indication (e.g., an auditory sequence associated with a DMC, a spoken name or ID of the DMC, etc.) of a unique ID of a DMC on the output module 422).
scan at a point of sales, for redemption by a retail merchant, a subset of coupons of the one or more coupons displayed by said user device 
((see Rajan …[0040]… where scanning of mobile coupons by other devices ( [0120] a stand-alone device (e.g., an unobtrusive transceiver device located at a retail store, a checkout counter, a poster, billboard or like advertisement, or a combination thereof or of the like) is discussed. According to one or more other aspects, a coupon management application can couple to other electronic devices that maintain product price/cost/compensation information or facilitate mobile device-related transactions. In at least one aspect, the coupon management application can present DMC ID information pertaining to a mobile coupon on a user interface display for optical scanning by such other electronic devices
(see [0042] where users loyalty cards are coupled, thereby contemplating the coupling of sets of coupons (loyalty coupons)  see Rajan [0089] In addition to the foregoing, mobile device 402 can include a redemption module 424. The redemption module 424 can be configured to facilitate redeeming a DMC in conjunction with a transaction. In some aspects, the redemption module 424 can provide mobile coupon-related information to other devices. For instance, the redemption module 424 can provide a visual indication (e.g., a bar code displayed on a user interface display) and/or auditory indication (e.g., an auditory sequence associated with a DMC, a spoken name or ID of the DMC, etc.) of a unique ID of a DMC on the output module 422. Such indication can be utilized by a redemption entity (e.g., a point of sale device) to identify the DMC.)
verify said redeemed subset of coupons, based on said generated secure unique code corresponding to each coupon of said redeemed subset of coupons
(see Rajan …[0112] which discloses DMC redemption and verification by ascertaining user set of mobile coupons associated with a user profile)
Rajan does not disclose 
receiving one or more coupons by said mobile marketing device from a manufacturer;
generating, by said mobile marketing device, a corresponding secure unique code for each of the one or more coupons;
storing, by said mobile marketing device, the generated secure unique code;
~wherein said mobile market device is operable to redeem coupons at a point of sales of a retail merchant;
~receiving, by said mobile marketing device, user credentials from an electronic device of a user after said user credentials are input at said electronic device;
~verifying, by said mobile marketing device, the received user credentials;
scheduling payment associated with a monetary value of each of said redeemed subset of coupons to the retail merchant, based on said verification.
receiving, by the mobile marketing device from said user device, a set of secure unique codes input by the user on said user device for redemption of said subset of coupons, said set of secure unique codes sent to the user device by said retail merchant 
in response to redemption of the subset of coupons by said user, transmitting, by said mobile marketing device to said retail merchant, the corresponding secure unique code for each coupon of said redeemed subset of coupons.
Lubow teaches
scheduling payment associated with a monetary value of each coupon of said redeemed subset of coupons to the retail merchant, based on said verification
(The coupon issuer might select from monthly, weekly, daily or other time intervals to receive informational reports and schedule reimbursement payments to the merchants. see [0037]).
Therefore, from the teaching of Lubow, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan to include the above claim element as taught by Lubow in order to compensate retailers for accepting manufacturer coupons during sale transactions.
Therefore, from the teaching of Lubow, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan to include the above claim element as taught by Lubow in order to compensate retailers for accepting manufacturer coupons during sale transactions.
Swartz teaches
receiving, by the mobile marketing device from said user device, a set of secure unique codes input by the user on said user device for redemption of said subset of coupons, said set of secure unique codes sent to the user device by said retail merchant 
(see Swartz [0175], FIG. 9 which discloses scanning of multiple items in a store and the secure coupon barcodes are redeemed at a coupon redemption center…” if the coupon is provided with a machine coded label, e.g., a bar code, it may be scanned with a portable terminal which will register the coupon on the system and apply it to a previously scanned or subsequently scanned item. Besides providing information about the product and the amount of discount, the machine coded label on the coupon could include other information used by manufacturers and marketing firms. This pre -scanning of coupons may be performed by a customer at the store“)
in response to redemption of the subset of coupons by said user, transmitting, by said mobile marketing device to said retail merchant, the corresponding secure unique code for each coupon of said redeemed subset of coupons 
(see Swartz [0175], FIG. 9 which discloses scanning of multiple items in a store and the secure coupon barcodes are redeemed at a coupon redemption center…” if the coupon is provided with a machine coded label, e.g., a bar code, it may be scanned with a portable terminal which will register the coupon on the system and apply it to a previously scanned or subsequently scanned item. Besides providing information about the product and the amount of discount, the machine coded label on the coupon could include other information used by manufacturers and marketing firms. This pre -scanning of coupons may be performed by a customer at the store“)
Therefore, from the teaching of Swartz, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow to include the above claim element as taught by Swartz in order to offer shoppers portable access to coupons while shopping.
Bryant teaches
receiving one or more coupons by said mobile marketing device from a manufacturer;
(see Bryant.. [0087] and FIGS 4, 6, 10, 11 discuss manufacturer coupons being sent to PDA, cell phones (102 of FIG. 6), and 1040 of FIG 10…”Application buttons 1140 allows user searches 1150 based on product, manufacturer, amount of discount, or expiration date of offers. The webpage application 1130 returns coupon data found in the search 1160 to server 370. Coupon data that is returned by webpage application 1130 may be stored in consumer's reserved area 1120, sent directly to consumer's personal computer 310 or sent directly to scanning device 100”).
generating, by said mobile marketing device, a corresponding secure unique code for each of the one or more coupons;
storing, by said mobile marketing device, the generated secure unique code;
(See Bryant …[0081]… “FIG. 9 shows how manufacturer's rebates or other offers that are not redeemable at the point of sale are redeemed using scanning device 100. Consumer 350 inputs personal information into PDA 102 of scanning device 100 at step 900. Personal information may be name, address, phone number, or other identifying information. Data from offers are entered into scanning device 100 at step 902. Offers may be paper or electronic and are stored in coupon database of scanning device 100
… At step 905, PDA 102 of scanning device creates a master barcode of all offers to be redeemed [from a set of secure codes entered at step 902] and consumer's 350 personal information”).
Therefore, from the teaching of Bryant, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow and Swartz to include the above claim element as taught by Bryant in order to allow users to allow users a measure of control with coupons received from manufacturers.
Paul teaches
~wherein said mobile market device is operable to redeem coupons at a point of sales of a retail merchant;
~receiving, by said mobile marketing device, user credentials from an electronic device of a user after said user credentials are input at said electronic device;
~verifying, by said mobile marketing device, the received user credentials;
(see Paul [0086, 0093] and FIG. 2…[0093] discusses coupon redemption by the scanner [mobile marketing device] via “all barcodes scanned and saved in the portable scanner are read by the integration software through the portable scanner and retail store docking station. These read barcodes are transmitted to in-store server 240 either through POS terminal 235 or DCM 225. Similarly, all barcodes read by store scanner/scale 215 from paper coupons (e.g., CBC 212) and product purchases (e.g., PBC 211) are also routed to in-store server 240 either through POS terminal 235 or DCM 225. Also, all manually entered data through POS keyboard 218 from paper coupons (e.g., CBC 212) and product purchases (e.g., PBC 211) are also routed to in-store server 240 either through POS terminal 235 or DCM 225 “, [0086] discusses user verification [credentials] for redemption purposes via “When portable scanner 210 is properly connected and a communication between scanner 210 and the PSS 200 is established, the I/R software will first identify the registered customer and access their customer files (blocks 500 & 515). Even if a registered customer of the PSS 200 is identified through other means (such as their phone number or last name entered through a key board or swiping a loyalty card etc.), the I/R software will identify registered customer and access their customer files (blocks 505 & 515). The I/R software will retrieve CBCs saved in customer account within in-store server 240 or DBS 265 and transmit the barcodes to either DCM 220, POS terminal 235, in-store server 240 or central server 290“).
Therefore, from the teaching of Paul, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow, Swartz and Bryant to include the above claim element as taught by Bryant in order to leverage the use of mobile marketing devices such as scanners for offer management in stores.
Rajan, Lubow, Swartz, Bryant, and Paul teach the claim limitations of claims 1, 9, and 17. As per Claims 3, 11, 19:
Rajan discloses 
said generated secure unique codes corresponding to each coupon of said subset of coupons and/or a user's credentials storing one or more of: said received coupons from said manufacturer, 
(see Rajan …[0075]… storage of DMCs)
Rajan, Lubow, Swartz, Bryant, and Paul teach the claim limitations of claims 3, 11, and 19. As per Claims 4, 12, 20:
Rajan discloses 
verifying said stored said user's credentials prior to communicating said one or more coupons from said mobile marketing device to said user device
(see Rajan …[0112] which discloses DMC redemption and verification by ascertaining user set of mobile coupons associated with a user profile)
Rajan, Lubow, Swartz, Bryant, and Paul teach the claim limitations of claims 4, 12, and 20. As per Claims 5, 13, 21:
Rajan discloses 
communicating said one or more coupons to said user device via a mobile application based on said verification of said stored said user's credentials, verifying said stored said user's credentials prior to communicating said one or more coupons from said mobile marketing device to said user device
(see Rajan …[0112] which discloses DMC redemption and verification by ascertaining user set of mobile coupons associated with a user profile)
Rajan, Lubow, Swartz, Bryant, and Paul teach the claim limitations of claims 3, 11, and 19. As per Claims 7, 15, 23:
Rajan discloses 
retail merchant is operable to associate said redeemed subset of coupons with a corresponding one of said stored generated secure unique codes 
(see Rajan ..[0098]… coupons, DMC redemption and associations).
(see Rajan …[0055, 0075, 0089] for unique coupon IDs (code) and encoding for security)
Rajan, Lubow, Swartz, Bryant, and Paul teach the claim limitations of claims 1, 9, and 17. As per Claims 8, 16, 24:
Rajan discloses
managing delivery of said one or more coupons to said user device based on one or more of: a number of said one or more coupons redeemed, an expiration date of said one or more coupons, and/or a number of said generated one or more secure unique codes entered at said user device 
(See Rajan…[0036] expiration dates)
Rajan, Lubow, Swartz, Bryant, and Paul teach the claim limitations of claims 1, 9, and 17. As per Claims 25-27:
The Combination of Rajan, Lubow, and Swartz does not disclose
set of secure unique codes for redemption of said subset of coupons is manually entered at said user device 
Bryant teaches
set of secure unique codes for redemption of said subset of coupons is manually entered at said user device 
(See Bryant …[0081]… “FIG. 9 shows how manufacturer's rebates or other offers that are not redeemable at the point of sale are redeemed using scanning device 100. Consumer 350 inputs personal information into PDA 102 of scanning device 100 at step 900. Personal information may be name, address, phone number, or other identifying information. Data from offers are entered into scanning device 100 at step 902. Offers may be paper or electronic and are stored in coupon database of scanning device 100
… At step 905, PDA 102 of scanning device creates a master barcode of all offers to be redeemed [from a set of secure codes entered at step 902] and consumer's 350 personal information”).
Therefore, from the teaching of Bryant, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupon system of Rajan in view of Lubow and Swartz to include the above claim element as taught by Bryant in order to allow users to make manual entries of coupons received on location.
	

Response to Arguments

The examiner has considered and finds persuasive applicant’s arguments with regard to previous rejections under 35 USC 112. As a result such rejections have been withdrawn. However, as noted above, the language remains unnecessarily confusing and the claims could benefit from using the same terminology to refer to the device throughout.
The examiner has considered but does not find persuasive applicant’s arguments with regard to previous rejections under 35 USC 101. The invention does not provide a technical solution to a technical problem. Coupon verification is not a problem exclusive to the internet. Further applicant’s “solution” is not technical either. A first entity stores a set of codes associated with coupons. When a user tries to redeem the coupons, the first entity provides the merchant with those codes who then provides them to the user who then provides them back to the first entity. Such solution is not exclusive to an online environment. The computing devices used in this instance do not provide any meaningful limitations with regard to performing the abstract idea and amount to merely applying the abstract idea in a computing environment. As a result such rejection has been maintained.
The examiner has considered but does not find persuasive applicant’s arguments with regard to rejections under 35 USC 103. First with regard to the limitation of “scanning, by said mobile marketing device at said point of sales for said redemption by said retail merchant, a subset of coupons for one or more coupons displayed by said user device” the examiner finds that such limitation is adequately taught by Rajan. Paragraph [0040] expressly states “In at least one aspect, the coupon management application can present DMC ID information pertaining to a mobile coupon on a user interface display for optical scanning by such other electronic devices.” Further paragraph [0089] expressly states “In some aspects, the redemption module 424 can provide mobile coupon-related information to other devices. For instance, the redemption module 424 can provide a visual indication (e.g., a bar code displayed on a user interface display) and/or auditory indication (e.g., an auditory sequence associated with a DMC, a spoken name or ID of the DMC, etc.) of a unique ID of a DMC on the output module 422. Such indication can be utilized by a redemption entity (e.g., a point of sale device) to identify the DMC.” As a result it is clear that Rajan teaches scanning of coupons for redemption. As a result such rejections have been maintained.

Conclusion

The following prior art is not relied upon but is considered relevant to applicant’s invention:
Jokinen et al (US 2002/0095333) – teaches using unique codes to verify coupons at point of sales 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688